Citation Nr: AXXXXXXXX
Decision Date: 06/30/21	Archive Date: 06/30/21

DOCKET NO. 191002-149481
DATE: June 30, 2021

ORDER

Entitlement to medical reimbursement for episode of care on January 19 and 20, 2019 is dismissed.

FINDING OF FACT

The denial below was reversed during the pendency of the appeal.

CONCLUSION OF LAW

The criteria for dismissal of entitlement to medical reimbursement for episode of care on January 19 and 20, 2019 have been met.  38 U.S.C. § 7105; 38 C.F.R. § 20.205.

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty in the United States Navy from July 1972 to February 1974.

The appeal came to the Board from a May 2019 Rating Decision denying reimbursement for medical expenses related to an episode of care commencing January 19, 2020 on the basis that the care was non-emergent. 

It appears that any controversy has been mooted. During the pendency of the appeal, the claim was subjected to a secondary administrative or clinical review, and the episode of care was approved. See January 2021 VA NW Reg'l Payment Ctr. Corr. 

As there does not appear to remain any issue related to the initial denial for the Board to decide, dismissal of the appeal is appropriate and so ordered. 

It is noted that the record of payment of the claim is not yet of record. However, the Veteran is apprised that if there is any withholding of the benefit sought during processing, he shall have the right to appeal therefrom. 

 

Evan M. Deichert

Veterans Law Judge

Board of Veterans' Appeals

Attorney for the Board	T. C. KING

The Board's decision in this case is binding only with respect to the instant matter decided. This decision is not precedential and does not establish VA policies or interpretations of general applicability. 38 C.F.R. § 20.1303.